 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES OF AMERICA,                          Case No. 1:18 -po-00244-SAB

 8                  Plaintiff,                          ORDER VACATING TRIAL AND
                                                        SETTING STATUS CONFERENCE
 9          v.

10   MARK LEMON,

11                  Defendant.

12

13          A citation was filed in this action on September 13, 2018. (ECF No. 1.) Mark Lemon

14 (“Defendant”) failed to appear for his initial appearance on September 27, 2018, and was

15 assessed $380.00. On November 15, 2018, Defendant appeared and this matter was set for a

16 bench trial on February 21, 2019, at 1:00 p.m. On February 10, 2019, Defendant paid $280.00

17 toward the assessment of $380.00 due in this action. Accordingly, the bench trial is vacated and

18 a status conference is set for February 21, 2019, at 1:00 a.m. in Courtroom 9.

19          Defendant Lemon is ordered to appear at the February 21, 2019 hearing unless the

20 remaining assessment of $100.00 is received by the Office of the Clerk prior to February 21,

21 2019.

22
     IT IS SO ORDERED.
23

24 Dated:     February 15, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                    1
